Me. Justice Burroughs delivered the opinion of the court. The pleadings in this cause, and the proceedings of the Circuit Court, together with the substance of the decree entered by that court, as they appear in the record of this cause, are given in the statement preceding this opinion. The facts are, that in the partition proceeding of Phillips et al. v. Le Neve et al., heard in the Circuit Court of Vermilion County, a decree was entered finding, among other things, that John Montgomery, one of the parties thereto, owned an individual one-twentieth of the real estate therein described, and ordered appellee, as master in chancerjr of that county, to sell such real estate, and pay to Montgomery one-twentieth of the proceeds thereof, less one-twentieth of the costs of the partition proceeding. Appellee, as such master, under that decree sold, July 9, 1898, a part of the real estate for $11,475, and on August 6, 1898, sold the balance for $2,600. On July 16, 1898, * John Montgomery sold to appellants, Moore and Learnard, for $475, his interest in the proceeds of the sale made July 9th, and executed a power of attorney to Moore alone, authorizing him, as his attorney in fact, to collect from appellee, as master, the interest of Montgomery in the proceeds of the sale made July 9, 1898. On September 3d, after appellee had received the proceeds of the sale made July 9th, Moore presented his power of attorney, and requested that he pay him the interest of Montgomery called for thereby, but appellee refused to pay the same to Moore; then Montgomery, Moore and Learnard all demanded that he pay the same to either Moore, Learnard or Montgomery, or all of them, and each and all of them would receipt him in full therefor; and Moore and Learnard offered to give appellee a good bond to indemnify him against loss if he would pay them the money, but appellee insisted that Montgomery was then, and had been before and since the partition proceeding was instituted, of unsound mind and body, and was unable to transact his business or to legally dispose of his interest in the proceeds of the sale, as he had attempted to do, and refused to pay him, Moore or Learnard, the money demanded, unless they would get an order from the Circuit Court that entered the decree of sale and distribution in the partition proceeding, directing him to pay it to them. To this they replied that they would sue appellee on his official bond, as master, and compel him to pay them one-twentieth of the proceeds of the first sale, less the costs. v It seems to us it is manifest that the appellants, Moore and Learnard, do claim from the appellee, the money in question, arising from the proceeds of the first sale, but that Montgomery does not, for he insists that it belongs to the appellants, and offered to give to appellee an acquittance therefor if he would pay it to them; the only money it is shown that Montgomery claims from the appellee is his interest in the proceeds of the second sale, and the appellants make no claim to any of that. “ A bill of interpleader lies when two or more persons claim the same fund or property by different or separate interests, and the custodian does not know to whom, of ° right, it belongs, and between whom he is wholly indifferent. Ryan v. Lamson, 153 Ill. 520; Cogswell v. Armstrong et al., 77 Ill. 139; and New Hall v. Kastens et al., 70 Ill. 156.” The real contention of appellee is that when Montgomery sold to appellants his claim upon appellee, as master, for the” one-twentieth part of the proceeds of the first sale he was overreached by them, by reason of the fact that Montgomery was then, and had been for some time before, mentally too weak to properly transact his business, and that appellee and appellants had notice of that fact, and having such notice, if appellee paid the money to appellants he might be compelled to pay it again to Montgomery, or his legal representative, upon proof of those facts. In this we think he is in error, as was the Circuit Court when it entered the decree appealed from. The appellee, as master in chancery, had received the money in question under a decree in which the court had jurisdiction of the parties (which included Montgomery) and the subject-matter, and it had by the same decree ordered the appellee to pay the same to Montgomery, who, by that decree, was considered by the court to be a proper person to pay it to; hence that decree was as much protection to appellee as any other that the court could render. V And besides, appellee, as master, had the custody of the fund merely for the purpose of distributing it as directed by the decree under which he received it, and sustained no such relation to the distributees as compelled or authorized him to see to it that each or any of them were not imposed upon when selling their interests therein, but was only required to see to it that he paid the distributees their respective shares thereof, as ordered by the court, or in case any distributee had- sold his share, that the vendor was satisfied to have his share paid to his vendee or vendees. It would be to unnecessarily burden the distributees of funds which pass through the hands of masters in chancery of this State for the courts to hold that any person could, by giving notice to the master having such fund in his hands, that a distributee entitled thereto under an order of the court by which the master obtained it was weak-minded and unable to give a valid acquittance to the master for his share of such fund, or sell the same to another, and upon receiving such notice the master must hold such share until he can institute some equitable proceeding in court and have the court pass upon the mental ability of the distributee to give the master a valid acquittance for his share without any corresponding benefit. The Circuit Court therefore erred when it entered the decree appealed from^ánd as we are of opinion that no decree can properly be entered for the appellee under the allegations and proofs in this case, we reverse the decree, and remand this cause to the Circuit Court of Vermilion County, with instructions to dismiss the bill with costs to appellee. Decree reversed and cause remanded, with instructions.